UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2128


In re: LIBAN MOHAMED JAMA,

                    Petitioner.



                           On Petition for Extraordinary Writ.


Submitted: November 15, 2018                                Decided: November 18, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Liban Mohamed Jama, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Liban Mohamed Jama, an inmate confined in Minnesota, filed a self-styled

“Petition for Review of Report and Recommendation,” seeking an order directing a

Virginia state court to vacate his convictions. Jama’s request takes the form of a petition

for a writ of mandamus. We conclude that Jama is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be used as a

substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

This court does not have jurisdiction to grant mandamus relief against state officials,

Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir. 1969), and

does not have jurisdiction to review final state court orders, Dist. of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 482 (1983).

      The relief sought by Jama is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for a writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED



                                            2